Case 1:20-mc-00323-LGS Document 3-5 Filed 09/15/20 Page 1 of 6




EXHIBIT D
Case 1:20-mc-00323-LGS Document 3-5 Filed 09/15/20 Page 2 of 6
              Case 1:20-mc-00323-LGS Document 3-5 Filed 09/15/20 Page 3 of 6



Internet Sleuths Accuse “Redskins” Owner Dan Snyder
of “Sex Trafficking” and Epstein Ties After WAPO
Bombshell Drops
   waynedupree.com/2020/07/dan-snyder-epstein-redskins-sex-traffic/

Missy Crane                                                                      July 16, 2020


Online sleuths have been busy lately
fielding all the rumors, conspiracies,
and allegations surrounding sex
trafficking rings and rackets that they
believe are being exposed.

I will admit, a lot of “big fish”
pedophiles have been captured lately.
In addition, we have the capture of sex
trafficking madam Ghislaine Maxwell –
so there is a lot of buzz going on right now surrounding sex trafficking.

More from Wayne Dupree
A couple of days ago I told you about the “Wayfair” conspiracy, where online sleuths
believe Wayfair is used as a front to sell children.

RELATED: Ellen Degeneres Questioned About Her Wayfair Partnership And
Why She’s Selling “$10K Pillows”

And you probably know about the Chrissy Teigen accusations…Online users claim she was
part of Epstein’s cabal and traveled to his island.

Will you support sports teams that encourage or allow "Activism" on the court, track or
field?

By completing the poll, you agree to receive emails from WayneDupree.com and that
you've read and agree to our privacy policy and legal statement.

RELATED: Chrissy Teigen Was Just Asked Why She’s So “Defensive” Over
“Epstein Accusations” and Her Response Raised Eyebrows

Now, a new figure has emerged in the center of another “Epstein conspiracy.” It’s nonother
than Dan Snyder the owner of the Washington Redskins.



                                                                                                 1/4
          Case 1:20-mc-00323-LGS Document 3-5 Filed 09/15/20 Page 4 of 6

Snyder has long been associated with the rumors of “sex trafficking” after an incident
occurred in Costa Rica with the team’s cheerleaders, who were reportedly “pimped out” to
big-money male sponsors and season suite-holders.

The rumors now come from a “bombshell” WAPO piece where fifteen women accuse the
Redskins organization of some very damning behavior.

    From Meaww

    Daniel had been at the center of similar controversies back in the day when the Redskins
    cheerleaders were sent off to Costa Rica for a week-long trip that included topless
    photoshoots. In a Times story, several unnamed girls shared detailed accounts of what went
    down at the resort they were put up in. This was followed by a spate of accusations against
    the Redskins’ management team that they were pimping out cheerleaders to male sponsors
    and suite holders. “At one of my friend’s shoots, we were basically standing around her like a
    human barricade because she was basically naked, so we could keep the guys from seeing
    her,” a cheerleader told Times.

    Meanwhile, fans are coming down hard on Daniel and possibly hoping that the alleged news
    about him being removed the team comes true.

    “It’s been the worst run sports franchise of the last 20 yrs and one man is to blame. I’m sure
    it’s awful,” a fan wrote, while another shared: “I can’t imagine literally anything short of dan
    snyder single handedly running the wayfair sex trafficking ring out of the ref locker rooms in
    fedex field that could make that org look worse than they already have for years.”

    Meanwhile, other users on the internet wondered if the article would be about his alleged
    involvement in sex trafficking as one user wrote, “Dan Snyder was sex trafficking? Yeah I
    knew he was an unlikeable ass but I didn’t think it would be that extreme. My god.” Another
    added, “Dan Snyder. The Washington Redskins owner is getting popped for sex trafficking.
    He was on Epstein’s list too.

This is the Washington Post piece that kicked off the latest round of rumors:

    Exclusive: Fifteen women who worked for Redskins allege sexual
    harassment by former scouts and members of owner Daniel Snyder’s
    inner circle https://t.co/MwMTOFupF9

    — The Washington Post (@washingtonpost) July 16, 2020

Here are some of the comments online:




                                                                                                       2/4
           Case 1:20-mc-00323-LGS Document 3-5 Filed 09/15/20 Page 5 of 6

     Washington Redskins owner Dan Snyder faces sex trafficking allegations; Internet says, 'He
     was on Epstein's list.

     Allegedly, Jay Gruden, Larry Hess and Eric Schaffer are in trouble too.
     pic.twitter.com/Gd5e66S6K5

     — HĪPMAGAZINE.ORG (@hipmagazineorg) July 16, 2020

     #redskinsscandal #WashingtonRedskins #Epstein
     Dan Snyder has decided on a new team name!
     pic.twitter.com/NYri9PwIdT

     — EGCollins (@EGCollins) July 16, 2020

     Soon to break as national news:

     Dan Snyder (Washington Redskins owner) has ties to Jeffrey Epstein
     and may be forced to sell the team? .... whaaaaa

     Rumors that he was pimping out cheerleaders to certain season ticket
     holders...whaaaaa

     — IndySpanglish (@IndySpanglish) July 16, 2020

All I can say is that there is an awful lot of sex traffickers and pedophiles getting busted
lately, and that’s a good thing.

Attn: Wayne Dupree is a free speech champion who works tirelessly to bring you news that
the mainstream media ignores. But he needs your support in order to keep delivering
quality, independent journalism. You can make a huge impact in the war against fake news
by pledging as little as $5 per month. Please click here Patreon.com/WDShow to help
Wayne battle the fake news media.

Leave a comment
COMMENTS POLICY: We have no tolerance for messages of violence, racism, vulgarity,
obscenity or other such discourteous behavior. Thank you for contributing to a respectful
and useful online dialogue.

Latest Podcast

Recent Stories

Trending Stories
                                                                                                  3/4
           Case 1:20-mc-00323-LGS Document 3-5 Filed 09/15/20 Page 6 of 6




REAL TALK. REAL OPINIONS.
Keep up-to-date with the latest news from father, veteran, radio host and award-winning conservative
personality Wayne Dupree.

By subscribing, you agree to receive emails from WayneDupree.com and that you've read
and agree to our privacy policy and legal statement. You further agree that the use of
reCAPTCHA is subject to the Google Privacy and Terms of Use.




                                                                                                       4/4
